Citation Nr: 1218203	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-25 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009 a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board in August 2010 remanded this matter for additional development including a VA examination and medical opinion.

This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.

REMAND 

The Board finds that further development is necessary before a decision on the merits of the claim can be made.

The Veteran testified at the January 2009 Travel Board hearing that he believed that his diabetes was related to elevated blood sugar readings that he had in service.  The Board notes that it is not in dispute that the Veteran has diabetes.  However, to establish service connection for diabetes the Veteran must affirmatively show, by competent medical evidence a nexus between such disease and service.  

The file contains extensive private and VAMC treatment records which reveal treatment for diabetes.  None of the records reveal any medical opinion which relates diabetes to the Veteran's period of active service

The Board in August 2010 remanded this case to afford the Veteran a VA examination to address whether the current diabetes was manifested in service or during the presumptive period after service, or whether the current diabetes was in any other way related to his period of service. 

In a VA examination in October 2010 the Veteran reported the onset of diabetes symptoms in his last year of service in 1996.  He had blood sugar readings which were in the "140ish" range.  He reportedly was told that he had borderline diabetes.  After service in 1997 or 1998, he was not sure exactly, he was begun on hypoglycemic medications.  The examiner noted that the Veteran was currently being treated for diabetes with oral medications.  The Veteran had no history of hospitalization or surgery related to diabetes.  The examiner could not offer any medical opinion because the claims file was not available for review.

Subsequently in a December 2010 addendum to the examination, the claims file was available and reviewed by the examiner.  The examiner noted no evidence of diabetes or elevated sugar annotated during service.  The examiner opined that, "It is less likely as not (50 percent probability) that any existing diabetes mellitus originated in service or is otherwise attributed to the Veteran's period of military service, and it is less likely as not (50 percent or less probability) that the Veteran's diabetes mellitus was manifested to a degree of 10 percent or more within the one year period immediately following his service separation in April 1996."

The Board finds that the case must regretfully be remanded again.  The December 2010 medical opinion is inadequate for rating purposes.  While the examiner noted that there was no diabetes in service, she did not address whether diabetes was otherwise related to service, which had been requested in the August 2010 remand.  In addition, the examiner failed to provide a rationale for her opinion that diabetes did not manifest to a compensable degree within one year of service. 

The case should be returned to the same examiner who examined the Veteran in October and December 2010, if available, for an addendum to the opinion.  No VA examination is required if the examiner is available.  If the same examiner is not available, then schedule the Veteran for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since October 2010 to the present time, involving treatment relating to diabetes.  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If possible, the same examiner who examined the Veteran during the October 2010 and December 2010 VA examinations should be afforded another opportunity to clarify and expand upon her opinion.  The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.   The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address the Veteran's claim of a nexus between claimed elevated blood sugar readings during service and his current diabetes disorder.  

3.  If, and only if, the same examiner is no longer available to expand upon her opinions from the October 2010 and December 2010 VA examinations, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his diabetes.  The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diabetes had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's diabetes and elevated blood sugar complaints, if any, during service.

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diabetes had its onset during the one year presumptive period after service, or/is causally or etiologically related to service.  

A complete rationale must be provided for any opinion offered.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



